IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   February 6, 2008
                                  No. 07-40215
                                Summary Calendar                Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

ROGELIO BAZAN GARZA

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:06-CR-418-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Rogelio Bazan Garza was convicted of one charge of transporting an illegal
alien within the United States, and the district court sentenced him to serve 37
months in prison and a two-year term of supervised release. Bazan Garza
appeals his sentence. He argues that his sentence is unreasonable because it is
the result of an erroneous balancing of the 18 U.S.C. § 3553(a) factors.
Specifically, he contends that the district court failed to give sufficient mitigating
weight to his history of mental illness and improperly relied on this factor to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40215

support its chosen term of imprisonment, which was contrary to 18 U.S.C.
§ 3582(a). Bazan Garza also challenges this court’s application of a rebuttable
presumption of reasonableness to a sentence that falls within the defendant’s
guidelines range.
      Our review of the record shows no clear error in connection with the
district court’s exercise of its broad sentencing discretion. See United States v.
Nikonova, 480 F.3d 371, 376 (5th Cir. 2007), cert. denied, 128 S. Ct. 163 (2007).
Bazan Garza’s § 3582 argument is likewise nonpersuasive, as the record reflects
that the district court gave proper weight to Bazan Garza’s need for treatment.
See United States v. Giddings, 37 F.3d 1091, 1096 & n.17 (5th Cir. 1994); United
States v. Lara-Velasquez, 919 F.2d 946, 956 n.13 (5th Cir. 1990). Bazan Garza’s
challenge to the presumption of reasonableness is unavailing. See Rita v. United
States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006).
      Bazan Garza has failed to show error in connection with his sentence.
Consequently, the judgment of the district court is AFFIRMED.




                                        2